     Case 2:19-cr-00113-JCM-BNW Document 53
                                         54 Filed 07/15/21
                                                  07/20/21 Page 1 of 6


 1   KATHLEEN BLISS, ESQ.
     Nevada Bar No. 7606
 2   kb@kathleenblisslaw.com
     KATHLEEN BLISS LAW PLLC
 3   1070 W. Horizon Ridge Pkwy., Suite 202
     Henderson, Nevada 89012
 4   Telephone: 702.463.9074
 5   Attorney for Jabari Marshall
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-cr-00113-JCM-BNW
 9
                   Plaintiff,
10                                                       STIPULATION TO CONTINUE
            vs.                                          SENTENCING HEARING
11                                                       (First Request)
     JABARI MARSHALL,
12
                     Defendant.
13

14

15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Kathleen Bliss, counsel
17   for defendant Jabari Marshall (“Mr. Marshall”), and Eric Schmale, Assistant United States
18   Attorney, that the Sentencing Hearing currently scheduled for August 13, 2021, at 10:30 a.m., be
19   VACATED and reset to a later time convenient for the Court, on or after August 30, 2021. This
20   stipulation is made and based upon the following:
21

22      1. The parties agree to this continuance.

23      2. In the instant case, an indictment was filed on May 8, 2019 (ECF 1). Mr. Marshall was

24          charged with Conspiracy to Present False Claims (18 U.S.C. § 286)); False, Fictitious or
25
            Fraudulent Claims (18 U.S.C. § 287); Theft of Government Money (18 U.S.C. § 641);
26
            Conspiracy to Commit Mail and Wire Fraud (18 U.S.C. § 1349); and Aggravated Identity
27
            Theft (18 U.S.C. § 1028A(a)(1)). Mr. Henry was charged with Conspiracy to Present
28

                                               Page 1 of 6
     Case 2:19-cr-00113-JCM-BNW Document 53
                                         54 Filed 07/15/21
                                                  07/20/21 Page 2 of 6


 1           False Claims (18 U.S.C. § 286)); False, Fictitious or Fraudulent Claims (18 U.S.C. §
 2           287); Theft of Government Money (18 U.S.C. § 641); Conspiracy to Commit Mail and
 3
             Wire Fraud (18 U.S.C. § 1349); False, Fictitious, and Fraudulent Claims (18 U.S.C. §
 4
             287), and Aggravated Identity Theft (18 U.S.C. § 1028A(a)(1)).
 5
        3. On May 7, 2021, Mr. Marshall pleaded guilty to Theft of Government Money (18 U.S.C.
 6

 7           § 641); Aggravated Identity Theft (18 U.S.C. § 1028A(a)(1)).

 8      4. At this time, the parties request a reasonable continuance due to a scheduling conflict

 9           with government counsel.
10
        5. Counsel for defendant is scheduled to be in trial from August 23, 2021, through August
11
             27, 2021, in United States of America vs. Olson. Case no. 2:19-cr-00154-RGB-VCF.
12
             However, a motion to continue trial is pending before this Court.
13
        6. Counsel additionally has a sentencing hearing in United States of America vs. Alisha
14

15           Perez Case no. 2:16-cr-00062-LRH-EJY on August 25, 2021.

16      7. The additional time requested by this stipulation is reasonable pursuant to Fed. R.
17           Crim.P. 32(b)(2), which states that the “court may, for good cause, change any time
18
             limits prescribed [for sentencing] in this rule.” Furthermore, a delay in sentencing does
19
             not implicate or undermine the defendant’s speedy trial rights under the United States
20
             Constitution. See Betterman v. Montana, 136 S.Ct. 1609, 1617-18 (2016).
21

22      8.   This is the first request for a continuance of the sentencing for Mr. Marshall. The

23           additional time requested herein is not sought for purposes of delay. No further

24           continuances are anticipated, Mr. Marshall does not object to this continuance.
25      9. Denial of this request for a continuance would deny counsel for defendant sufficient time
26
             to prepare for sentencing effectively and thoroughly, taking into account due diligence.
27
             Accordingly, a denial of this request for continuance could result in a miscarriage of
28

                                                 Page 2 of 6
     Case 2:19-cr-00113-JCM-BNW Document 53
                                         54 Filed 07/15/21
                                                  07/20/21 Page 3 of 6


 1            justice.
 2

 3

 4
           Dated this 15th day of July 2021,
 5

 6   By:
 7    /s/ Eric Schmale                                         /s/ Kathleen Bliss
     Eric Schmale                                              Kathleen Bliss
 8
     Attorney for the United States of America                 Attorney for Jabari Marshall
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 Page 3 of 6
     Case 2:19-cr-00113-JCM-BNW Document 53
                                         54 Filed 07/15/21
                                                  07/20/21 Page 4 of 6


 1   KATHLEEN BLISS, ESQ.
     Nevada Bar No. 7606
 2   kb@kathleenblisslaw.com
     KATHLEEN BLISS LAW PLLC
 3   1070 W. Horizon Ridge Pkwy., Suite 202
     Henderson, Nevada 89012
 4   Telephone: 702.463.9074
 5   Attorney for Jabari Marshall
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8

 9
     UNITED STATES OF AMERICA,                         CASE NO. 2:19-cr-00113-JCM-BNW
10
                   Plaintiff,
11                                                     FINDING OF FACT, CONCLUSIONS OF
            vs.                                        LAW AND ORDER
12
     JABARI MARSHALL,
13
                     Defendant.
14

15

16                                      FINDINGS OF FACTS

17      1. The parties agree to this continuance.

18      2. In the instant case, an indictment was filed on May 8, 2019 (ECF 1). Mr. Marshall was
19
            charged with Conspiracy to Present False Claims (18 U.S.C. § 286)); False, Fictitious or
20
            Fraudulent Claims (18 U.S.C. § 287); Theft of Government Money (18 U.S.C. § 641);
21
            Conspiracy to Commit Mail and Wire Fraud (18 U.S.C. § 1349); and Aggravated Identity
22
            Theft (18 U.S.C. § 1028A(a)(1)). Mr. Henry was charged with Conspiracy to Present
23

24          False Claims (18 U.S.C. § 286)); False, Fictitious or Fraudulent Claims (18 U.S.C. §

25          287); Theft of Government Money (18 U.S.C. § 641); Conspiracy to Commit Mail and
26          Wire Fraud (18 U.S.C. § 1349); False, Fictitious, and Fraudulent Claims (18 U.S.C. §
27
            287), and Aggravated Identity Theft (18 U.S.C. § 1028A(a)(1)).
28

                                               Page 4 of 6
     Case 2:19-cr-00113-JCM-BNW Document 53
                                         54 Filed 07/15/21
                                                  07/20/21 Page 5 of 6


 1        3. On May 7, 2021, Mr. Marshall pleaded guilty to Theft of Government Money (18 U.S.C.
 2             § 641); Aggravated Identity Theft (18 U.S.C. § 1028A(a)(1)).
 3
          4. At this time, the parties request a reasonable continuance due to a scheduling conflict
 4
               with government counsel.
 5
          5. Counsel for defendant is scheduled to be in trial from August 23, 2021, through August
 6

 7             27, 2021, in United States of America vs. Olson. Case no. 2:19-cr-00154-RGB-VCF.

 8             However, a motion to continue trial is pending before this Court.

 9        6. Counsel additionally has a sentencing hearing in United States of America vs. Alisha
10
               Perez Case no. 2:16-cr-00062-LRH-EJY on August 25, 2021.
11
          7. The additional time requested by this stipulation is reasonable pursuant to Fed. R.
12
               Crim.P. 32(b)(2), which states that the “court may, for good cause, change any time
13
               limits prescribed [for sentencing] in this rule.” Furthermore, a delay in sentencing does
14

15             not implicate or undermine the defendant’s speedy trial rights under the United States

16             Constitution. See Betterman v. Montana, 136 S.Ct. 1609, 1617-18 (2016).
17        8.   This is the first request for a continuance of the sentencing for Mr. Marshall. The
18
               additional time requested herein is not sought for purposes of delay. No further
19
               continuances are anticipated, Mr. Marshall does not object to this continuance.
20
          9. Denial of this request for a continuance would deny counsel for defendant sufficient time
21

22             to prepare for sentencing effectively and thoroughly, taking into account due diligence.

23             Accordingly, a denial of this request for continuance could result in a miscarriage of

24             justice.
25   //
26
     //
27

28

                                                   Page 5 of 6
     Case 2:19-cr-00113-JCM-BNW Document 53
                                         54 Filed 07/15/21
                                                  07/20/21 Page 6 of 6


 1                                       CONCLUSION OF LAW
 2          For all the above-stated reasons, the ends of justice served by granting the requested
 3
     continuance outweigh the best interest of the public and the defendant in a speedy trial and
 4
     sentencing, since the failure to grant a continuance would likely result in a miscarriage of justice,
 5
     would deny parties sufficient time to prepare for sentencing, considering the exercise of due
 6

 7   diligence.

 8

 9
                                                  ORDER
10
     IT IS HEREBY ORDERED that the sentencing hearing for Jabari Marshall in this matter
11
     scheduled for August 13, 2021, at the hour of 10:30 a.m. is hereby vacated and continued to the
12
      9th day of ________________________,
     ____                 September                             10:00 a.m
                                           2021 at the hour of __________.
13

14

15

16
            July______
     DATED this  20, 2021.
                       day of ______________, 2021.
17

18

19                                                         _______________________________
                                                           JAMES M. MAHAN
20
                                                           UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                 Page 6 of 6
